Citation Nr: 0703918	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-09 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for spondylolysis with anterolisthesis of the lumbar 
spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for depressive disorder.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1998 to April 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Regional 
Office (RO) that granted service connection for low back and 
psychiatric disabilities, and assigned a 10 percent 
evaluation for each disability, effective April 2004.  The 
veteran disagreed with the assigned rating.  Based on the 
receipt of additional evidence, a Decision Review Officer 
assigned a 20 percent evaluation for spondylolysis with 
anterolisthesis of the lumbar spine, effective April 2004.

The veteran was scheduled to testify before a Veterans Law 
Judge at the RO in January 2006, but failed to report for it.

In March 2006 the veteran requested that his claim for a 
total disability rating based on unemployability be reopened.  
That claim is REFERRED to the RO for appropriate action.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for depressive disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's low back disability is manifested by some 
painful limitation of motion, tenderness and muscle spasm.



CONCLUSION OF LAW

An initial evaluation in excess of 20 percent for 
spondylolysis with anterolisthesis of the lumbar spine is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an October 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  A letter 
complying with Dingess/Hartman was issued in May 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service VA medical 
records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; Mayfield v. 
Nicholson, NO. 02-1077 (Vet. App. Dec. 21, 2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
service medical records, VA medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent evaluation is 
warranted where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation, 
under those same regulations, requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2): (See also Plate V.)

The evidence supporting the veteran's claim includes the 
findings on VA examinations in October 2003 (while the 
veteran was still in service) and November 2004.  The earlier 
examination revealed that, on forward flexion, the veteran 
was only able to reach within 2.5 feet of the floor with his 
fingertips.  The more recent examination demonstrated that 
the veteran complained of constant low back pain.  The 
examination disclosed muscle spasm and tenderness of the 
lumbar spine.  In addition, the Board acknowledges that the 
range of motion of the lumbar spine was limited by pain.  
Outpatient treatment reports also note complaints of pain.

The evidence against the veteran's claim for an increased 
rating for his low back disability includes the findings on 
the VA examinations.  In this regard, the Board notes that 
the October 2003 VA examination showed that straight leg 
raising was negative.  There were no paraspinal muscle 
spasms, and the veteran was non-tender to palpation over the 
lumbar spine.  

The more recent examination did show limitation of motion of 
the lumbar spine, with pain on motion.  Forward flexion was 
to 60 degrees; backward extension was to 25 degrees; lateral 
flexion was to 25 degrees, bilaterally; and rotation was to 
20 degrees, bilaterally.  Based solely on limitation of 
motion, a 10 percent rating would be appropriate.  The Board 
further notes that tenderness and muscle spasm were present 
on the November 2004 VA examination.  It is significant to 
point out, however, that the veteran walked without a limp 
and, thus, there is no indication that the muscle spasm 
resulted in an abnormal gait, as is required for a 20 percent 
evaluation.  The only reported incapacitating episode of low 
back pain occurred a few months earlier when the veteran was 
having a lot of spasm, and the veteran was on bedrest for 
only 24 hours.  

November 2004 physical therapy report noted the veteran could 
lift 20 pounds, and could push and pull 60 pounds.  
Outpatient treatment records dated in February 2005 noted 
significant pain behavior.  Straight leg raise was negative.  
Exaggerated pain behavior was noted during physical therapy.  
Outpatient records also indicate the veteran participating in 
work therapy escorting patients to the designated place.

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1995) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, while 
not explicitly stated, in view of the range of motion of the 
lumbar spine noted on VA examinations, which would warranted 
a 10 percent evaluation, it appears that the veteran's 
complaints of pain have been considered in assignment of the 
20 percent evaluation.  The objective evidence does not 
support a finding that the veteran's thoracolumbar spine 
motion is limited to 30 degrees, even considering the 
veteran's complaints of pain.  Accordingly, there is no basis 
for a rating in excess of 20 percent for the veteran's 
service-connected low back disability.

Additionally the evidence does not establish that the veteran 
suffers from ankylosis of the spine, nor has he been 
diagnosed with intervertebral disc disease or neurological 
disability attributable to his service-connected 
spondylolysis with anterolisthesis of the lumbar spine.  
Thus, a higher rating based on ankylosis or intervertebral 
disc disease is not warranted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine; and 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The Board concludes that the clinical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of his low back disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 20 percent for spondylolysis with anterolisthesis 
of the lumbar spine.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected low back condition 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  Although the veteran reports that his 
low back condition has prevented him from obtaining work, the 
Board finds that the objective evidence does not support a 
finding that his low back disorder, in and of itself, 
interferes markedly with employment.  In this regard, the 
outpatient reports noted exaggerated pain, the ability to 
push and pull 60 pounds, and the ability to work as a patient 
escort in work therapy, which includes pushing patients to 
their designated places.  The record also notes the veteran 
with complaints of knee pain limiting his functional ability.  

There is nothing in the record to distinguish his case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  In 
addition, there is no evidence revealing frequent periods of 
hospitalization.  Therefore, in the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

ORDER

An initial evaluation in excess of 20 percent for 
spondylolysis with anterolisthesis of the lumbar spine is 
denied.


REMAND

The veteran also asserts that a higher initial rating is 
warranted for his psychiatric disability.  The Board notes 
that when the veteran was examined in October 2003, while 
still in service, his mood was dysphoric.  His insight and 
judgment were adequate.  The Global Assessment of Functioning 
score was 70.  VA outpatient treatment records disclose that 
he was seen in 2004 and 2005 in the mental health clinic or 
for vocational rehabilitation counseling.  It was variously 
reported that he was sad and had negative thoughts.  A Global 
Assessment of Functioning score of 46 was noted in November 
2004.  

The Court has also held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board observes that the veteran has not been afforded a 
VA psychiatric examination following his discharge from 
service.  Thus, a current VA examination should be scheduled.  
See 38 C.F.R. § 3.326(a) (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for 

action as follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
disability since his separation from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.  Specifically, VA treatment 
records from the VA Medical Center in 
Little Rock, Arkansas dating since 
February 2005 should be obtained.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of his psychiatric 
disability.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
psychiatrist should describe how the 
symptoms of the veteran's service-
connected psychiatric disability affect 
his social and industrial capacity.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished.  The 
examiner should assign a GAF score for 
the service-connected depressive 
disorder.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


